DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-3, 5-6, 9, 30-38, 42-43, and 46-55 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Jan. 2022 has been entered.
 
Status of Claims
	Claims 1-3, 5-6, 9, 33-35, 49-53 and 55 are withdrawn.  Claims 4, 7-8, 10-29, 39-41, and 44-45 are cancelled.

Response to Amendment
	The amendments filed on 24 Jan. 2022 has been entered.

The declaration under 37 CFR 1.132 filed 16 Feb. 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Dr. Gorny declares that the compositions claimed in the ‘287 application exhibit surprisingly and materially superior properties that provide unexpected results compared to the 

	Bolus administration of a composition containing a non-inverted weight dose ratio was surprisingly not effective, or resulted in unacceptable side effects, and is unsuitable for myocardial perfusion imaging.  It was decided to test 19 subjects, different dose ratios of ade:dipy, each containing a weight amount of adenosine that was greater than or equal to the weight amount of dipyridamole (7:1, 7:2, 7:4, 8:4, 10:4, 8:6, 9:6, 10:6, 9:7, 9:8, 8:8, 10:7, 9:9, 9:9, 8:8, 12:6; 9:9, 8:8, and 12:8 (mg:mg) adenosine: dipyridamole for subjects 1-19.  We selected 7:1 Ade:dipy ratio based on previously known combinations and tested other dose ratios in which ade and dipy doses were incrementally increased.  Administration of a non-inverted weight dose combination, containing a greater or equal weight amount of adenosine compared to dipyridamole as a slow bolus injection was either not effective at all or resulted in significant increase in the incidence and severity of side effects compared to administration of Stad control making them completely unsuitable for use.  For compositions containing an equivalent or greater weight amount of adenosine compared to dipyridamole efficacy following administration as a slow 30 sec IV bolus injection is only achieved with an unacceptable decrease in tolerance and high risk of serious side effects. 

	In compositions for slow bolus administration, inverting the weight ratio of adenosine and dipyridamole surprisingly results in compositions that exhibit materially superior properties.  The ability to effective administer compositions containing adenosine and dipyridamole as a bolus for myocardial perfusion imaging without concerning adverse effects is a considerable advancement that achieved only by inverting the ade:dipy weight dose ratio.  It was only after these initial studies showed that such combinations were ineffective and/or not well tolerated that we considered testing compositions containing an inverted dose ratio of adenosine and dipyridamole.

Dr. Gorny's declarations filed 15 Feb. 2022 have been fully considered but they are not persuasive.  As an initial matter the instant declaration does not render claims 30 and 42 allowable because claims 30 and 42 do not comply with 35 USC 112 for the reasons set forth below.  The instant declaration does not contain a comparison of the prior art composition in Gorny ‘973 containing a dipyrdamole priming dose.  Thus, the above declaration does not show that the ability to effectively administer compositions containing adenosine and dipyridamole as a bolus for myocardial perfusion imaging without concerning adverse effects is a considerable advancement that is achieved only by inverting the ade:dipy weight dose ratio.  At [0276], Gorny ‘973 teaches that the results show that the time to peak with the combination on average is on average, 1.5 min versus about 1 min with adenosine, but approaches that of adenosine alone when a dipyridamole priming dose is administered prior to the concurrent infusion.  With regard to tolerance, this method of use can help further reduce the total infusion time, thus the total dose received by the patient and along with that the occurrence and severity of related side effects.  
Unexpected results must be commensurate in scope with the claims.  Neither the instant specification nor the Dr. Gorny declaration suggest that the unexpected results would occur at any dose for entire claimed weight dose ratio range of adenosine to dipyridamole.  It is not possible to extend the results exhibited for the optimal doses in ade:dipy weight ratios of 1:5 (2.4 mg ade to 12 mg dipy)and 1:6 (2 mg ade:12 mg dipy) to for example any dose within weight ratios of for example 1:2.4 or 1:12.  For example, a dose 100 mg of adenosine combined with a dose of 1200 mg of dipyridamole would result in a ade:dipy weight ratio of 1:12.  Neither the instant specification nor the Dr. Gorny declaration teach or suggest that a dose 100 mg of adenosine combined with a dose of 1200 mg of dipyridamole would surprisingly exhibit unexpected results over the Adenosoft formulation.  In another example, a dose of 24 mg adenosine combined with a dose of 120 mg of dipyridamole would result in an optimal ade:dipy 

Response to Arguments
	In view of Applicants amendments, the rejection of claims 30-32, 36-38, 42-43, and 46-48 as being unpatentable over Gorny et al. (US 2009/0185973 A1; published 23 Jul. 2009), in view of Watt et al. (Br. J. Clin. Pharmac.; published 1986) and Mahmarian et al. (Nucl. Cardiol; published 1994) is withdrawn.
	In view of Applicants amendments, the rejection of claim 54 as being unpatentable over Gorny et al. (US 2009/0185973 A1; published 23 Jul. 2009), in view of Watt et al. (Br. J. Clin. Pharmacol.; published 1986) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the specification as originally filed does not support a bolus composition or kit comprising any fixed dose of adenosine and any fixed dose of dipyridamole wherein the any fixed dose of adenosine and the any fixed dose of dipyridamole are in weight ratio of adenosine to dipyridamole of from 1:2.4 to 1:12 wherein the composition is suitable for bolus administration over a period of from 20 seconds to 45 seconds for effecting coronary vasodilation for cardiac diagnosis in a patient in need thereof wherein the fixed dose of dipyridamole are admixed and wherein the fixed dose of dipyridamole and adenosine allow for administration of the dipyridamole and adenosine independent of the patients weight and when administered over a period of from 20 seconds to 45 seconds to a patient undergoing cardiac nd degree atrioventricular blocks and thus are not recommended.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the  vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty.” See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938).  In this case, a person of ordinary of ordinary skill in the art would not know which fixed doses of adenosine and which fixed of dipyridamole in the weight ratio of from 1:2.4 to 1:12 enable a composition suitable for bolus administration of over a period of 20 to 45 secs for effecting coronary vasodilation for cardiac diagnosis in a patient in need thereof wherein the fixed wherein the fixed dose of dipyridamole and adenosine allow for administration of the dipyridamole and adenosine independent of the patients weight and when administered over a period of from 20 seconds to 45 seconds to a patient undergoing cardiac diagnosis, allow for a reduction in the amount of radiopharmaceutical-radionuclide agent administered to the patient and wherein the fixed doses allow the composition to reduce side effects related to adenosine and achieve coronary artery perfusion.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon In case claim 36 is dependent to claim 30 and requires a bolus composition formed by initially combining two separate fixed doses, a first fixed dose of adenosine and second fixed dose of dipyridamole; however, claim 30 as amended already requires that the fixed doses of dipyridamole and adenosine are admixed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30-32, 36-38, 42-43, 46-48, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorny (US 2009/0185973 A1; published 23 Jul. 2009), in view of Watt et al. (Br. J. Clin. Pharmac.; published 1996) and Gorny (US 7,811,549 B2; issued 12 Oct. 2010; “Gorny II”).

	Gorny teaches methods, compositions, unit dosage forms, and kits for pharmacologic stress testing with reduced side effects (see title).  Gorny teaches that adenosine and dipyridamole are coronary vasodilators which is separately approved for individual use as a pharmacological stressor for stress testing (see [0004]).  Gorny teaches that recommended dose for dipyridamole is 0.56 mg/kg (56 mg for 100 kg patient) at the minimum and 0.8 mg/kg on average in a 4 min infusions (see [0005]).  Gorny teaches compositions, unit doses, and kits that use subclinical doses of dipyridamole, lacking significant hemodynamic and clinical effect when used alone to modulate the effects of adjunctively administered adenosine (see [0013]).  Gorny teaches dipyridamole can be administered as an intravenous bolus (see [0020]).  Gorny teaches that in some embodiments adenosine and dipyridamole are administered as a single 
	Gorny does not teach that the fixed dosages of adenosine and dipyridamole optionally in kits are in the weight ratio of adenosine to dipyridamole of from 1:2.4 to 1:12 or a fixed dose of adenosine from about 1 mg to 4 mg and fixed dose of dipyridamole from about 9 mg to about 14 mg or a composition wherein adenosine is in a concentration of about 0.5 mg/mL to about 4 mg/mL and dipyridamole is in a concentration of about 3 mg/mL to about 7 mg/mL.  Gorny does not further teach a 2.4 mg or 1 mg fixed dose of adenosine and a 12 mg fixed dose of dipyridamole.  Gorny does not teach that the composition is suitable for administration over a period of from 20 sec to 45 sec for affecting coronary vasodilation for cardiac diagnosis in a patient in need.
	Watt et al. teach intravenous adenosine in the treatment of supraventricular tachycardia: a dose ranging study and interaction with dipyridamole (see title).  Watt et al. teach that in two 
	Gorny II teaches methods, compositions, unit dosage forms, and kits for pharmacologic stress testing with reduced side effects (see title).  Gorny II claims a method of inducing coronary vasodilation in a patient for use in cardiac diagnosis, the method comprising parenterally administering dipyridamole to said patient and concurrently or sequentially thereafter parenterally administering adenosine to said patient, wherein the dipyridamole is administered intravenously at a total dose of 23-40 µg/kg and adenosine is administered intravenously at a total dose of 35 µg/kg-100 µg/kg/min.  Gorny II teaches kits (see col. 19).  Gorny II teaches concurrent administration (see col. 3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition and kit of Gorny (composition comprising a fixed dose adenosine and a fixed dose of dipyridamole wherein the composition is suitable for concurrent administration over a period of 1 min ([0123]) for effecting coronary vasodilation for cardiac diagnosis in a patient in need thereof wherein the fixed doses of dipyridamole and adenosine are admixed) by inverting the weight ratio of adenosine to dipyridamole (ade:dipy) from 1:2.4 to 1:12 as taught by Gorny, Gorny II and Watt et al. because it would have been expected to provide an equivalent composition suitable for effecting coronary vasodilation for cardiac diagnosis.  The weight ratio of adenosine to dipyridamole (ade:dipy) of from 1:2.4 to 1:12 is result effective variable that a person of ordinary skill in the art would have arrived at through 


Applicants Arguments
	Applicants assert that Gorny and Watt do not teach or suggest 1) a bolus composition that contains a fixed dose of adenosine and a fixed dose of dipyridamole in a weight ratio of adenosine to dipyridamole of from 1:2.4 to 1:12 for administration over a period of from 20 sec to 45 sec wherein the fixed dose of adenosine and the fixed dose of dipyridamole are admixed ; nor 2) a kit comprising a fixed dose of dipyridamole and a fixed dose of adenosine present in amounts that to be combined in such a bolus composition.  Watt teaches oral administration.  A 300 mg dose of oral dipyridamole and a 1 mg dose of adenosine correspond to a weight ratio of 1:300.  
Gorny teaches compositions containing a higher weight amount of adenosine compared to dipyridamole.  In instances of administration of dipyridamole by intravenous or intra-arterial bolus injection, Gorny almost always teaches separate administration of adenosine.  Gorny does not teach or suggest administration of dipyridamole and adenosine as a single infusion over 1 min.  The shorted time period mentioned in [0069] is a 2 min period.  Gorny specifically teaches that if dipyridamole and adenosine are administered over 1 min or less, dipyridamole must be administered first for effective therapy.  Gorny teaches that infusion of a combination of dipyridamole and adenosine for less than 2 min is not effective.  At [00123], Gorny briefly mentions concurrent administration of adenosine and dipyridamole over less than 2 min. Gorny only briefly mentions administration over 1 min once as part of administration over about 1 to about 6 min.  Gorny does not teach or suggest administration over 20 sec to 45 sec of a bolus composition as claimed comprising a fixed dose of adenosine and fixed dose of dipyridamole.  Watt teaches administration of adenosine and dipyridamole by different routes.

The claimed compositions are not routine optimization.  For the claims to be a result of routine optimization, there must be some general guidance providing what is be optimized.  There can be no teaching or suggestion to optimize a bolus composition as claim containing adenosine and dipyridamole. Optimization of a variable is not obvious if such optimization achieves results that are unexpectedly good.  
Example 1 of the above application describes the results of a study showing that administration of an effective amount of a composition containing higher or equivalent dosages of adenosine than dipyridamole result in unacceptable safety issues.  In studies in which the dose ratio of adenosine:dipyridamole is inverted no safety issues were observed.  The application shows that a bolus composition with an inverted dose ratio of adenosine and dipyridamole, surprising results in fewer side effects and no safety issues.  The application provides direct comparative evidence showing unexpected improved properties of the claimed compositions compared to the closest prior art.  As summarized in Table 1 of the Declaration of Dr. Gorny, the compositions as claimed can achieve improved effects without adjusting the dose for patient weight, and with much less adenosine compared to and described in Gorny.

Applicant's arguments filed 24 Jan. 2022 and 15 Feb. 2022 have been fully considered but they are not persuasive.  The Dr. Gorny rule 132 declaration filed on 15 Feb. 2022 is ineffective for the reasons discussed above.  Instant claim 42 is directed to a kit wherein the fixed doses are present in amounts that are to be combined to form a bolus composition for administration over a period of 20 sec to 45 sec and having a weight ratio of adenosine to at any dose ratio - will be referred to as Adenosoft.  Gorny does teach optimization of the ratio of the adenosine to dipyridamole.  At for example [0115], Gorny teaches the sequential lowering of adenosine in the ratio of adenosine to dipyridamole to a ratio of 2:1.  Watt teaches and suggests that the dose ratios in Gorny can be inverted with a reasonable expectation of success.
Both Gorny and Gorny II disclose and suggest that the ratio of adenosine to dipyridamole is not critical to the inventions.  At claim 19, Gorny claims a unit dose form comprising about 5 to 60 mg of adenosine and about 0.1 to 10 mg of dipyridamole.  At claim 1, Gorny II claims a method wherein the dipyridamole is administered intravenously at a total dose of 23-40 µg/kg and adenosine is administered intravenously at a total dose of 35 µg/kg-100 µg/kg/min. 
The instant claims are directed to a composition and not method of use.  Consequently, the instant claims do not preclude administering a priming dose of dipyridamole.  At [0123], Gorny teaches that dipyridamole and adenosine are administered concurrently over about 1 to about 6 min.  Unexpected result requires a comparison with the closest prior art.  Gorny teaches that a priming dose of dipyridamole can accelerate the time to peak.  The results show that the time to peak with the combination (Dip 10 µg/kg/min + Ade 70 µg/kg/min, no dipy priming dose), is on average, 1.5 versus 1 min with adenosine, but approaches that of adenosine alone when dipyridamole is administered prior to concurrent infusion of the combination.  Neither the instant specification nor the above discussed Dr. Gorny declaration provide unexpected result by direct comparison over the Adenosoft composition in Gorny with a dipyridamole priming dose.  Instant 
Unexpected results must be commensurate in scope with the claims.  Neither the instant specification nor the Dr. Gorny declaration suggest that the unexpected results would occur at any dose for entire claimed weight ratio range of adenosine to dipyridamole.  It is not possible to extend the results exhibited for the optimal doses in ade:dipy weight ratios of 1:5 and 1:6 to for example any dose within weight ratios of for example 1:2.4 or 1:12.  For example, a dose 100 mg of adenosine combined with a dose of 1200 mg of dipyridamole would result in a ade:dipy weight ratio of 1:12.  Neither the instant specification nor the Dr. Gorny declaration teach or suggest that a dose 100 mg of adenosine combined with a dose of 1200 mg of dipyridamole would surprisingly exhibit unexpected results over the Adenosoft formulation.  In another example a dose of 24 mg adenosine combined with a dose of 120 mg of dipyridamole would result in an optimal ade:dipy weight ratio of 1:5.  However neither the instant specification nor the Dr. Gorny declaration teach or suggest that a dose 24 mg of adenosine combined with a dose of 120 mg of dipyridamole would surprisingly exhibit unexpected results over the Adenosoft formulation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 30-32, 36-38, 42-43, 46-48, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 7,811,549 B2,  in view of Gorny (US 2009/0185973 A1; published 23 Jul. 2009) and Watt et al. (Br. J. Clin. Pharmac.; published 1996). 

	Claims 1-41 of U.S. Patent No. 7,811,549 B2 claim a method of inducing coronary vasodilation in a patient for use in cardiac diagnosis, the method comprising parenterally administering dipyridamole to said patient and concurrently or sequentially thereafter parenterally administering adenosine to said patient, wherein the dipyridamole is administered intravenously at a total dose of 23-40 µg/kg and adenosine is administered intravenously at a total dose of 35 µg/kg-100 µg/kg/min.  
	Claims 1-41 of U.S. Patent No. 7,811,549 B2 do not claim a bolus composition or kit comprising a fixed dose of adenosine and a fixed dose of dipyridamole wherein the fixed dose of adenosine and the fixed dose of dipyridamole are in a weight ratio of adenosine to dipyridamole (ade:dipy) of from 1:2.4 to 1:12 optionally wherein the fixed dosed of dipyridamole and adenosine are admixed.
	Gorny teaches as discussed above.
	Watt et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-41 of U.S. Patent No. 7,811,549 B2 by inverting the weight ratio of adenosine to dipyridamole (ade:dipy) from 1:2.4 to 1:12 as taught by Gorny and Watt et al. because it would have been expected to provide an equivalent composition suitable for effecting coronary vasodilation for cardiac diagnosis.  The weight ratio of adenosine to dipyridamole (ade:dipy) of from 1:2.4 to 1:12 is result effective variable that a person of ordinary skill in the art would have arrived at through routine experimentation.  See MPEP 2144.05.II.  A person of arrive at a ade:dipy ratio of 1:2.4 to 1:12 through routine experimentation because Gorny .

Claims 30-32, 36-38, 42-43, 46-48, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,809,298 B2, in view of Gorny (US 2009/0185973 A1; published 23 Jul. 2009) and Watt et al. (Br. J. Clin. Pharmac.; published 1996). 

	Claims 1-39 of U.S. Patent No. 8,809,298 B2 claim a pharmaceutical composition comprising, in an admixture, adenosine and dipyridamole in an adenosine:dipyridamole weight ratio of 2:1 to 10:1 wherein the composition is formulated for parenteral administration, wherein the adenosine and dipyridamole are formulated to be administered together and are the only actives in the composition and wherein the composition has a pH of between 2 to 3.6.
	Claims 1-39 of U.S. Patent No. 8,809,298 B2 do not claim a bolus composition or kit comprising a fixed dose of adenosine and a fixed dose of dipyridamole wherein the fixed dose of adenosine and the fixed dose of dipyridamole are in a weight ratio of adenosine to dipyridamole (ade:dipy) of from 1:2.4 to 1:12 optionally wherein the fixed dosed of dipyridamole and adenosine are admixed.
Gorny teaches as discussed above.
	Watt et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 11-39 of U.S. Patent No. 8,809,298 B2 by inverting the weight ratio of adenosine to dipyridamole (ade:dipy) from 1:2.4 to 1:12 as taught by Gorny and Watt et al. because it would have been expected to provide an equivalent composition suitable for effecting coronary vasodilation for cardiac diagnosis.  The weight ratio of adenosine to dipyridamole (ade:dipy) of from 1:2.4 to 1:12 is result effective variable that a person of ordinary skill in the art would have arrived at through routine experimentation.  See MPEP 2144.05.II.  A person of arrive at a ade:dipy ratio of 1:2.4 to 1:12 through routine experimentation because Gorny 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618